Order filed June 24, 2015




                                    In The

                               Court of Appeals
                                   For The

                            First District of Texas
                                  ___________

                             NO. 01-14-00054-CR
                                 ____________

               ALPHONSON DAMON MALONE, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee


                On Appeal from the Co Crim Ct at Law No 8
                          Harris County, Texas
                     Trial Court Cause No. 1899612

                                   ORDER
      On June 11, 2015, this court ordered the original CD of State’s Exhibit #1.
On June 12, 2015, this court received the original CD of Respondent’s Exhibit #1
from the contempt hearings of Sondra Humphrey. Pursuant to 1997 Supreme
Court Order B.4, the original CD of Respondent’s Exhibit #1 is being returned to
the District Clerk’s Office.

      Pursuant to Texas Rule of Appellate Procedure 34.5(f) and 34.6(g)(2), the
exhibit clerk of the Co Crim Ct at Law No 8 is directed to deliver to the Clerk of
this court the original of State’s Exhibit #1, on or before July 1, 2015. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit #1, to the clerk of the Co Crim
Ct at Law No 8. If the original CD of State’s Exhibit #1 cannot be located, please
notify this court.



                                              PER CURIAM